Deen, Presiding Judge.
A Richmond County Jury found appellant Heard guilty of one of two counts of violation of the Georgia Controlled Substances Act by selling cocaine on two separate occasions. On October 19, 1988, he was sentenced to five years’ imprisonment and on November 7 filed a timely notice of appeal in this court. He was given an extension of time for filing his brief and enumeration of errors but has filed neither. We nevertheless decline to dismiss the appeal of a criminal defendant. Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987).
We have reviewed the entire record and find no reversible error. The evidence authorized the reasonable trier of fact to find Heard guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong and Benham, JJ., concur.